  Exhibit 10.1


 
THIRD AMENDMENT
 
THIS THIRD AMENDMENT (hereinafter referred to as this “Amendment”) is made this
__27th__ day of _February, 2018_, by and between ICON OWNER POOL 1 SF
NON-BUSINESS PARKS, LLC, a Delaware limited liability company (“Landlord”), and
AEHR TEST SYSTEMS, a California corporation (“Tenant”).
 
WITNESSETH:
 
WHEREAS, Landlord (successor in interest to CWCA SCOTT CREEK 28, L.L.C.,
formerly known as WALTON CWCA SCOTT CREEK 28, L.L.C., successor in interest to
SCOTT CREEK THREE TRUST) and Tenant are party to that certain Multi-Tenant
Office Triple Net Lease, dated as of July __, 1999 [sic] (the “Original Lease”),
as amended by that certain First Amendment, dated as of April 1, 2008 (the
“First Amendment”), as further amended by that certain Second Amendment, dated
as of November 3, 2014 (the “Second Amendment”, and collectively with the
Original Lease, and the First Amendment, the “Lease”, as may be further amended
or modified from time to time), pursuant to which Landlord leases to Tenant
certain premises consisting of approximately 51,289 rentable square feet with a
common address of 400 Kato Terrace, Fremont, California, as more particularly
described in the Lease (the “Premises”), and located in the Project commonly
known as Scott Creek Business Park. Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed thereto in the Lease.
 
WHEREAS, the Lease Term is scheduled to expire on June 30, 2018, and Landlord
and Tenant desire to extend the existing Lease Term for an additional sixty-one
(61) full calendar months from such expiration date and to amend the terms and
conditions of the Lease as hereinafter provided.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of ten dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, and the mutual covenants set forth herein, the
parties hereto agree as follows:
 
1.           Extension of Lease Term. The Lease Term is hereby extended for a
period of sixty-one (61) full calendar months, commencing as of July 1, 2018
(the “Third Extended Lease Term Commencement Date”), and expiring on July 31,
2023 (the “Third Extended Lease Term”). From and after the date hereof, the
“Lease Term” shall be deemed to include the Third Extended Lease Term.
 
2.           Base Rent.
 
(a)          Base Rent Schedule. Effective as of the Third Extended Lease Term
Commencement Date, the monthly Base Rent for the Premises payable by Tenant to
Landlord during the Third Extended Lease Term is as follows:
 
From:
To:
Base Rent (per month)
July 1, 2018
June 30, 2019
$58,982.35
July 1, 2019
June 30, 2020
$60,751.82
July 1, 2020
June 30, 2021
$62,574.38
July 1, 2021
June 30, 2022
$64,451.61
July 1, 2022
July 31, 2023
$66,385.16

 
Except as otherwise set forth in this Amendment, all other terms and conditions
with respect to the payment of Base Rent, Direct Expenses, or any other sums due
and payable by Tenant under the Lease shall remain as set forth thereunder.
 
 

 
 
(b)          Base Rent Abatement Period. Notwithstanding the foregoing
subsection (a), Tenant’s obligation to pay Base Rent shall be conditionally
abated as follows (the “Base Rent Abatement Period”):
 
From:
To:
Base Rent
(per month)
Base Rent Abated
(per month)
Base Rent Due and Payable
(per month)
July 1, 2018
July 31, 2018
$58,982.35
$58,982.35
$0.00

 
During the Base Rent Abatement Period, Tenant’s obligation to pay Direct
Expenses and any and all other charges pursuant to the terms of the Lease shall
continue in full force and effect without abatement of any kind. The abatement
of Base Rent described above is expressly conditioned on Tenant’s performance of
its obligations under the Lease throughout the Lease Term. If there is an event
of default by Tenant under the Lease and such event of default leads to the
enforcement of any remedies against Tenant (including the termination of the
Lease prior to the expiration of the Lease Term), then Tenant shall immediately
pay to Landlord on demand, in addition to all other amounts and damages to which
Landlord is entitled, the amount of Base Rent which would otherwise have been
due and payable during any portion of the Base Rent Abatement Period.
 
3.            Letter of Credit.
 
3.1.         Effective as of the date hereof, Section 8 of the Summary (defined
in the Original Lease), Article 21 of the Original Lease, Section 3 and Section
4 of the First Amendment, and Section 4 of the Second Amendment are hereby
deemed null and void and of no further force and effect.
 
3.2.         Concurrently with Tenant’s execution and delivery of this
Amendment, Tenant shall deliver to Landlord, at Tenant’s sole cost and expense,
an unconditional, irrevocable, standby letter of credit (the “Second Letter of
Credit”) with an expiration date no earlier than one (1) year after the Third
Extended Lease Term Commencement Date in the amount of Seventy-Nine Thousand
Nine Hundred Ninety-Nine and 5/100ths Dollars ($79,999.05) (the “Second Letter
of Credit Amount”), in the form attached hereto as Exhibit A or in such other
form as is reasonably acceptable to Landlord. Tenant shall keep the Second
Letter of Credit in place until the date that is at least ninety (90) days
following the expiration or earlier termination of the Lease. The Second Letter
of Credit shall secure the full and faithful performance of each provision of
the Lease to be performed by Tenant pursuant to the following terms and
conditions.
 
3.2.1. The Second Letter of Credit shall state on its face that, notwithstanding
the stated expiration date, the term of the Second Letter of Credit shall be
automatically renewed for successive, additional one (1) year periods unless, at
least ninety (90) days prior to any such date of expiration, the issuing bank
shall have given written notice to Landlord, by certified mail, return receipt
requested at the Landlord’s address for notices under the Lease, or such other
address as Landlord shall have given to the issuing bank, that the Second Letter
of Credit will not be renewed. The failure of Tenant to cause the Second Letter
of Credit to be renewed or reissued at least sixty (60) days prior to the
expiration thereof shall constitute an event of default by Tenant under the
Lease.
 
3.2.2. The Second Letter of Credit shall be issued by a financial institution
reasonably acceptable to Landlord, which financial institution shall be a bank
that accepts deposits, maintains accounts, will negotiate letters of credit, and
whose deposits are insured by the FDIC. The Second Letter of Credit must be
presentable in Chicago, Illinois or such other United States location reasonably
acceptable to Landlord. If the financial institution that issues the Second
Letter of Credit makes a general assignment for the benefit of creditors, or
commences any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property, or loses or has its charter revoked, goes
into receivership, or is otherwise taken over by any regulatory agency which
oversees such issuer, then Tenant shall, promptly, but in no event later than
ten (10) days after the occurrence of such event, deliver a replacement Second
Letter of Credit to Landlord in the full Second Letter of Credit Amount and
otherwise in accordance with the requirements set forth in this Section 3.2, and
promptly upon Landlord’s receipt of the replacement Second Letter of Credit,
Landlord shall return to Tenant the Second Letter of Credit being replaced.
 
 
2

 
 
3.2.3. If Tenant fails to perform fully and timely all or any of Tenant’s
covenants and obligations set forth in the Lease, including, without limitation,
Tenant’s failure to renew the Second Letter of Credit at least ninety (90) days
prior to the expiration thereof, or if Tenant has filed a voluntary petition
under the federal bankruptcy code or an involuntary petition has been filed
against Tenant under the federal bankruptcy code, Landlord may, without notice
to Tenant, execute one or more drafts on the Second Letter of Credit and apply
all or any portion of the Second Letter of Credit toward fulfillment of Tenant’s
unperformed covenants and/or obligations, including any Rent payable by Tenant
that is not paid when due; provided, however, that a failure of Tenant to renew
the Second Letter of Credit in accordance with this Section 3.2 shall entitle
Landlord to execute a draft for the entire amount of the Second Letter of Credit
and such proceeds shall be deemed the property of Landlord until such time as
Tenant delivers a replacement Second Letter of Credit to Landlord in the full
Second Letter of Credit Amount and otherwise in accordance with the requirements
set forth in this Section 3.2, and promptly upon Landlord’s receipt of the
replacement Second Letter of Credit, Landlord shall apply the amount of proceeds
drawn from the issuing bank upon Tenant’s failure to renew the Second Letter of
Credit against the next due installment(s) of Base Rent under the Lease. Any
proceeds drawn shall constitute the property of Landlord and need not be
segregated from Landlord’s other assets. If, as a result of any application or
use by Landlord of all or any part of the Second Letter of Credit, the amount of
the Second Letter of Credit shall be less than the Second Letter of Credit
Amount, Tenant shall, within ten (10) days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency, and any
such additional (or replacement) letter of credit shall comply with all of the
provisions of this section and if Tenant fails to comply with the foregoing,
notwithstanding anything to the contrary contained in the Lease, the same shall
constitute an immediate event of default by Tenant.
 
3.2.4. Ninety (90) days after Tenant vacates the Premises, upon the expiration
or sooner termination of the Lease, if Tenant is not then in default, Landlord
shall return to Tenant the Second Letter of Credit (and any unapplied cash
balance of the Second Letter of Credit that had been previously drawn upon);
provided that Landlord may retain the Second Letter of Credit (or previously
drawn proceeds therefrom) until such time as any Rent and Additional Rent due
from Tenant for known defaults in accordance with the Lease has been determined
and paid in full by Tenant.
 
3.2.5. In no event or circumstance shall the Second Letter of Credit or any
renewal thereof or any proceeds thereof be deemed to be or treated, or intended
to serve as a “security deposit” within the meaning of any applicable law or
statute. Tenant hereby waives the provisions of any applicable law, statute,
ordinance, or other governmental rule, regulation or requirement which
establishes the time frame by which Landlord must refund collateral or security
for performance of a tenant’s obligations under a lease. Tenant agrees and
acknowledges that Tenant has no property interest whatsoever in the Second
Letter of Credit or the proceeds thereof and that, in the event Tenant becomes a
debtor under any chapter of the Federal Bankruptcy Code, neither Tenant, any
trustee, nor Tenant’s bankruptcy estate shall have any right to restrict or
limit Landlord’s claim and/or rights to the Second Letter of Credit and/or the
proceeds thereof by application of Section 502(b)(6) of the federal bankruptcy
code or otherwise.
 
3.2.6. Should the Permitted Use be amended to accommodate a change in the
business of Tenant or to accommodate a subtenant or assignee, Landlord shall
have the right to increase the Second Letter of Credit to the extent necessary,
in Landlord’s reasonable judgment, to account for any increased risk to the
Premises or increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Tenant occurs during the Lease and following
such change the financial condition of Tenant is, in Landlord’s reasonable
judgment, materially reduced, Tenant shall deposit such additional monies with
Landlord as shall be sufficient to cause the Second Letter of Credit to be at a
commercially reasonable level based on said change in financial condition.
 
3.2.7. Tenant acknowledges that Landlord has the right to sell, mortgage or
otherwise convey its interests in the Land and the Building and in the Lease.
Tenant agrees that in the event of any such sale, mortgage or other transfer,
Landlord shall have the right to transfer, assign and/or endorse the Second
Letter of Credit to Landlord’s master lessors, ground lessors, mortgagees or
other transferees or assignees and, so long as such master lessors, ground
lessors, mortgagees or other transferees or assignees are given physical
possession of the Second Letter of Credit and assume the obligations of Landlord
under the Lease with respect to same. Tenant shall look solely to such parties
for the return of the Second Letter of Credit in accordance with the terms of
the Lease. Tenant agrees further that, upon Landlord’s written request, it shall
have the Second Letter of Credit issued, at Tenant’s sole cost and expense, in
favor of Landlord’s master lessor, ground lessor, mortgagee or other transferee
or assignee to be held by any such party in accordance with the terms of the
Lease.
 
 
3

 
 
4.            AS-IS Condition; Tenant’s Work.
 
(a)           AS-IS Condition. Tenant hereby acknowledges and agrees that it has
accepted the Premises as of the date hereof, and will continue to accept the
Premises as of the Third Extended Lease Term Commencement Date, in AS-IS,
WHERE-IS condition without any representation or warranty of any kind made by
Landlord in favor of Tenant.
 
(b)           Tenant’s Work. Notwithstanding the foregoing subsection (a),
Tenant may complete the work set forth on Exhibit B attached hereto in
accordance with the terms and conditions set forth on such exhibit.
 
5.             Insurance. Effective solely with respect to the period from and
after the Third Extended Lease Term Commencement Date, the Section 10.3, Section
10.4, and Section 10.5 of the Original Lease are hereby amended and restated in
their entirety as follows:
 
“10.3       Tenant’s Insurance. Tenant, at its sole cost and expense, shall
maintain during the Lease Term the following insurance: (1) commercial general
liability insurance applicable to the Premises and its appurtenances providing,
on an occurrence basis, a minimum combined single limit of $1,000,000 primary
per occurrence and $2,000,000 annual aggregate; and in the event property of
Tenant’s invitees or customers are kept in, or about the, Premises, Tenant shall
maintain warehouser’s legal liability or bailee customers insurance for the full
value of the property of such invitees or customers as determined by the
warehouse contract between Tenant and its customer; (2) special cause of loss
form property insurance covering the full replacement cost of all property and
improvements installed or placed in the Premises by or on behalf of Tenant, and
shall include coverage for damage or other loss caused by fire or other peril,
including vandalism and malicious mischief, theft, water damage of any type,
including sprinkler leakage or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year; (3) workers’
compensation insurance as required by the state in which the Premises is located
and in amounts as may be required by applicable statute and shall include a
waiver of subrogation in favor of Landlord; (4) employers liability insurance of
at least $1,000,000; (5) business automobile liability insurance having a
combined single limit of not less than $1,000,000 per occurrence insuring Tenant
against liability arising out of the ownership maintenance or use of any owned,
hired or nonowned automobiles; and (6) an umbrella liability policy or excess
liability policy having a limit of not less than $3,000,000, which policy shall
be in “following form” and shall provide that if the underlying aggregate is
exhausted, the excess coverage will drop down as primary insurance. Such
umbrella liability policy or excess liability policy shall include coverage for
additional insureds.
 
10.4         Form of Policies. Any company writing any of Tenant’s insurance
shall have an A.M. Best rating of not less than A-VIII and provide primary
coverage to Landlord (any policy issued to Landlord providing duplicate or
similar coverage shall be deemed excess over Tenant’s policies). All commercial
general liability and, if applicable, warehouser’s legal liability or bailee
customers insurance policies of Tenant shall (a) name Tenant as a named insured
and Landlord, its property manager, and other designees of Landlord as the
interest of such designees shall appear, as additional insureds; and (b) be
primary insurance as to all claims thereunder and provide that any insurance
carried by Landlord is excess and non-contributing with Tenant’s insurance. The
limits and types of insurance maintained by Tenant shall not limit Tenant’s
liability under this Lease. Tenant shall provide Landlord with certificates of
such insurance as required under this Lease prior to or upon the date of
commencement, and thereafter upon renewals prior to the expiration of the
insurance coverage. Such certificates shall be on forms currently designated
“ACORD 25” (Certificate of Liability Insurance) and “ACORD 28” (Evidence of
Commercial Property Insurance) or the equivalent. Attached to the ACORD 25 (or
equivalent) there shall be an endorsement naming Landlord, its property manager,
and other designees of Landlord as additional insureds, and attached to the
ACORD 28 (or equivalent) there shall be an endorsement designating Landlord as a
loss payee with respect to Tenant’s property insurance on any Tenant-insured
improvements, and each such endorsement shall be binding on Tenant’s insurance
company. Acceptance by Landlord of delivery of any certificates of insurance
does not constitute
 
 
4

 
 
approval or agreement by Landlord that the insurance requirements of this
section have been met, and failure of Landlord to identify a deficiency from
evidence provided will not be construed as a waiver of Tenant’s obligation to
maintain such insurance. In the event any of the insurance policies required to
be carried by Tenant under this Lease shall be cancelled prior to the expiration
date of such policy, or if Tenant receives notice of any cancellation of such
insurance policies from the insurer prior to the expiration date of such policy,
Tenant shall: (i) immediately deliver notice to Landlord that such insurance has
been, or is to be, cancelled, (ii) shall promptly replace such insurance policy
in order to assure no lapse of coverage shall occur, and (iii) shall deliver to
Landlord a certificate of insurance for such policy.
 
10.5         Subrogation. Whenever (1) any loss, cost, damage or expense is
incurred by either Landlord or Tenant or by anyone claiming by, through or under
Landlord or Tenant in connection with the Premises, and (2) such party is
covered in whole or in part by property or business interruption insurance (or
would have been covered but for such party’s failure to maintain the property or
business interruption coverage required in this Section 9; or would have been
covered but for such party’s election to self-insure as expressly permitted
hereunder, if applicable) with respect to such loss, cost, damage or expense,
then the party so insured (or so required) hereby waives (on its own behalf and
on behalf of its insurer) any claims against and releases the party from any
liability said other party may have on account of such loss, cost, damage or
expense. All insurance which is carried by either party to insure against damage
or loss to property shall include provisions denying to each respective insurer
rights of subrogation and recovery against the other party.”
 
6.             Landlord’s Notice Address. Landlord’s address for notices set
forth in the Lease is hereby deleted in its entirety and is replaced with the
following:
 
 
c/o GLP US Management LLC
Two North Riverside Plaza, Suite 2350
Chicago, IL 60606
Attn: Lease Administration
 
 
With a copy to:
 
c/o GLP US Management LLC
5000 Birch Street, Suite 505
Newport Beach, CA 92660
Attention: Regional Director

 
7.             Address For Rent Payment. The address for rent payment and wire
instructions set forth in the Lease are hereby deleted in their entirety and are
replaced with the following:
 
 
US Mail:
ICON OWNER POOL 1 SF NON-BUSINESS PARKS, LLC
PO BOX 843950
LOS ANGELES, CA 90084-3950
 
 
Wire and ACH Instructions:
BANK NAME: WELLS FARGO BANK
CITY/STATE: SAN FRANCISCO CA
ABA# 121000248
ACCOUNT # 4155756281
ACCOUNT NAME: ICON OWNER POOL 1 SF
NON-BUSINESS PARKS, LLC

 
 
5

 
 
8.             Additional Changes. Effective as of the date hereof, Section
4.2.6(e) of the Original Lease, and Section 7 of the Second Amendment are hereby
deemed null and void and of no further force and effect.
 
9.             Roof. Notwithstanding anything to the contrary in the Lease,
Landlord may elect, in its sole discretion and from time to time, to install (or
permit the installation of) telecommunication equipment, solar equipment and
panels, and any other equipment for any other uses on the roof of the Premises.
 
10.           OFAC. Tenant hereby represents and warrants that, to the best of
its knowledge, neither Tenant, nor any persons or entities holding any legal or
beneficial interest whatsoever in Tenant, are (i) the target of any sanctions
program that is established by Executive Order of the President or published by
the Office of Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Lease Term, an event of default
will be deemed to have occurred, without the necessity of notice to the
defaulting party.
 
11.           California. To allow for compliance with building performance
benchmarking and disclosure laws and regulations (including, but not limited to,
compliance with California Public Resources Code §25402.10 and similar or
successor laws), Tenant, promptly upon request, shall deliver to Landlord (or,
at Landlord’s option, execute and deliver to Landlord an instrument enabling
Landlord to obtain from such provider) any data about Tenant’s utility
consumption. To Landlord's actual knowledge, the Premises has not undergone an
inspection by a certified access specialist. For purposes of the preceding
sentence, Landlord's actual knowledge shall mean and be limited to the actual
knowledge of the person who is Landlord's asset manager (not the Building's
property manager) on the date this Amendment is executed by Landlord, without
any duty of inquiry or investigation, and such asset manager shall have no
personal liability if such representation is untrue. California Civil Code
Section 1938 provides in relevant part as follows: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” Nothing in this paragraph or California Civil Code Section 1938 shall
relieve or modify Tenant’s obligations with respect to (i) compliance with all
applicable laws, statutes, ordinances, or other governmental rules, regulations
or requirements, including without limitation, construction-related
accessibility standards, as set forth in the Lease, or (ii) payment of Direct
Expenses as set forth in the Lease. Tenant hereby agrees that any
Tenant-initiated CASp inspection (i) shall be at Tenant’s sole cost and expense,
and (ii) shall take place during normal business hours following reasonable
prior written notice to Landlord. Any information contained in a CASp report
shall be maintained as confidential.
 
12.           Tenant’s Broker. Tenant represents and warrants that it has dealt
with no broker, agent or other person in connection with this transaction and
that no broker, agent or other person brought about this transaction other than
CBRE. Tenant agrees to indemnify and hold Landlord harmless from and against any
claims by any other broker, agent or other person claiming a commission or other
form of compensation by virtue of having dealt with Tenant with regard to this
leasing transaction.
 
13.           No Offer. Submission of this Amendment by Landlord is not an offer
to enter into this Amendment, but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Amendment until Landlord and Tenant
have fully executed and delivered this Amendment.
 
14.           Authority. Tenant represents and warrants to Landlord that Tenant
has been and is qualified to do business in the state in which the Premises is
located, that the entity has the full right and authority to enter into this
Amendment, and that all persons signing on behalf of the entity were authorized
to do so by appropriate actions.
 
 
6

 
 
15.           Severability. If any clause or provision of this Amendment is
illegal, invalid or unenforceable under present or future laws, then and in that
event, it is the intention of the parties hereto that the remainder of this
Amendment shall not be affected thereby. It is also the intention of the parties
to this Amendment that in lieu of each clause or provision of this Amendment
that is illegal, invalid or unenforceable, there be added, as a part of this
Amendment, a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.
 
16.           Counterparts and Delivery. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Amendment. Execution copies of this
Amendment may be delivered by facsimile or email, and the parties hereto agree
to accept and be bound by facsimile signatures or scanned signatures transmitted
via email hereto, which signatures shall be considered as original signatures
with the transmitted Amendment having the binding effect as an original
signature on an original document. Notwithstanding the foregoing, Tenant shall,
upon Landlord’s request, deliver original copies of this Amendment to Landlord
at the address set forth in such request. Neither party may raise the use of a
facsimile machine or scanned document or the fact that any signature was
transmitted through the use of a facsimile machine or email as a defense to the
enforcement of this Amendment.
 
17.           Conflict; Ratification. Insofar as the specific terms and
provisions of this Amendment purport to amend or modify or are in conflict with
the specific terms, provisions and exhibits of the Lease, the terms and
provisions of this Amendment shall govern and control. Landlord and Tenant
hereby agree that (a) this Amendment is incorporated into and made a part of the
Lease, (b) any and all references to the Lease hereinafter shall include this
Amendment, and (c) the Lease, and all terms, conditions and provisions of the
Lease, are in full force and effect as of the date hereof, except as expressly
modified and amended hereinabove.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS.]
 
 
 
 
 
 
7

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
authorized, executed and delivered as of the day and year first set forth above.
 
 
 
 
 
 
 
TENANT:
 
AEHR TEST SYSTEMS,
a California corporation

 
 
By        /s/ David Fucci                                        

Name:  David Fucci                                             

Title:    Vice President of Operations                   

 
By        ________________________________  

Name:  ________________________________   
Title:    ________________________________  

 
LANDLORD:
 
ICON OWNER POOL 1 SF
NON-BUSINESS PARKS, LLC,
a Delaware limited liability company
 
By:                GLP US Management LLC,
                      a Delaware limited liability company,
                      as agent for Landlord
 
                      By:       /s/ Robert Munson                           
       

                      Name:  Robert Munson                                
           

                      Title:    SVP-Regional Director                    

  

 
 

 
 

 
 
EXHIBIT A
 
FORM OF LETTER OF CREDIT
 
________________________________
[Name of Financial Institution]
 
 
 
Irrevocable Standby
Letter of Credit
No. _________________________

Issuance Date: ________________
Expiration Date: _______________
Applicant: AEHR TEST SYSTEMS

 
Beneficiary
 
ICON OWNER POOL 1 SF NON-BUSINESS PARKS, LLC
c/o GLP US Management LLC
Two North Riverside Plaza, Suite 2350
Chicago, Illinois 60606
Attention: Treasury Department
 
cc:
ICON OWNER POOL 1 SF NON-BUSINESS PARKS, LLC
c/o GLP US Management LLC
5000 Birch Street, Suite 505
Newport Beach, CA 92660
Attention: Regional Director
 
Ladies/Gentlemen:
 
We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of Seventy-Nine
Thousand Nine Hundred Ninety-Nine and 5/100ths U.S. Dollars ($79,999.05)
available for payment at sight by your draft drawn on us when accompanied by the
following documents:
 
1.           An original copy of this Irrevocable Standby Letter of Credit.
 
2.           Beneficiary’s dated statement purportedly signed by an authorized
signatory or agent reading: "This draw in the amount of ______________________
U.S. Dollars ($____________) under your Irrevocable Standby Letter of Credit No.
____________________ represents funds due and owing to us pursuant to the terms
of that certain lease by and between ICON OWNER POOL 1 SF NON-BUSINESS PARKS,
LLC, a Delaware limited liability company, as landlord, and AEHR TEST SYSTEMS, a
California corporation, as tenant, and/or any amendment to the lease or any
other agreement between such parties related to the lease."
 
It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one (1) year period upon the expiration
date set forth above and upon each anniversary of such date, unless at least
ninety (90) days prior to such expiration date or applicable anniversary
thereof, we notify you in writing, by certified mail return receipt requested or
by recognized overnight courier service at the addresses set forth above, that
we elect not to so renew this Irrevocable Standby Letter of Credit. In addition
to the foregoing, we understand and agree that you shall be entitled to draw
upon this Irrevocable Standby Letter of Credit in accordance with 1 and 2 above
in the event that we elect not to renew this Irrevocable Standby Letter of
Credit. We further

 
EXHIBIT A
1

 
 
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge. In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder.
 
Presentation made under and in compliance with the terms and conditions of this
Letter of Credit received at our office prior to 10:00 a.m. central time on a
banking day will be duly honored on the next banking day. Presentation made
under and in compliance with the terms and conditions of this Letter of Credit
received at our office after 10:00 a.m. central time on a banking day will be
duly honored on the second banking day following presentation.
 
All charges and fees associated with this Irrevocable Standby Letter of Credit,
including upon any transfer of the Letter of Credit, shall be for the account of
Applicant.
 
This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP98) ICC Publication No. 590.
 
We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.
 
All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
_________________________________________________________________ to the
attention of __________________________________.
 
 
Very truly yours,
 
____________________________
 
                     [name]                        

 
                      [title]                          

 

 
EXHIBIT A
2

 

 
EXHIBIT B
 
TENANT’S WORK
 
(a)          AS-IS Condition. Tenant shall lease the Premises from Landlord on
an “AS-IS” basis, without any representation or warranty of any kind made by
Landlord in favor of Tenant and without change or modification thereto of any
kind other than the work described in this exhibit.
 
(b)         Tenant’s Work. Notwithstanding the foregoing subsection (a),
Landlord shall contribute up to a maximum amount of $51,289.00 (the “Allowance”)
towards Tenant’s alterations and improvements to the Premises as specified below
(collectively, the “Tenant’s Work”):
 
1.
Paint the existing office portion of the Premises.
 
2.
Install flooring within the office portion of the Premises in lieu of existing
flooring.
 
(c)      Landlord’s Approval; Tenant’s Obligations. The Tenant’s Work shall be
subject to the terms of Article 8 of the Original Lease. In addition to
obtaining Landlord’s consent as and when required pursuant to Article 8 of the
Original Lease, Tenant shall obtain Landlord’s prior written consent for any of
the Tenant’s Work for which Tenant will seek reimbursement from the Allowance.
In all cases, Tenant shall deliver plans and specifications for the Tenant’s
Work, and any other documentation reasonably requested by Landlord, to Landlord
for approval prior to commencing any of the Tenant’s Work. All of the Tenant’s
Work shall be constructed and undertaken in a good and workmanlike manner and in
compliance with all applicable laws, statutes, ordinances, or other governmental
rules, regulations or requirements, and Tenant shall perform, at its expense,
any alteration or modification required by any applicable laws as a result of
the Tenant’s Work. Landlord may monitor the construction of the Tenant’s Work,
subject to the obligation to provide prior notice to Tenant of any entry onto
the Premises (except in the case of emergency, in which case no prior notice is
required). In the event the scope of work requested by Tenant is such that
Landlord elects to engage a third-party architect, engineer, or other similar
consultant or professional to review such proposed work, Tenant shall reimburse
Landlord for its actual, reasonable out-of-pocket costs in reviewing plans and
specifications and in monitoring the construction for compliance with such
approved plans and specifications. Landlord’s right to approve the Tenant’s Work
and to monitor construction shall be solely for its own benefit, and Landlord
shall have no duty to see that the Tenant’s Work complies with any applicable
law, statute, ordinance, or other governmental rule, regulation or requirement.
In addition, Landlord may collect a construction management fee in an amount
which shall be calculated based upon the scope of the Tenant’s Work as described
herein and any additional work requested by Tenant and agreed to by Landlord,
taking into account costs generally payable for similar services within the
market area in which the Building is located, and such fee shall be paid, in
part or in whole, from the Allowance with any amount not covered by the
Allowance to be paid by Tenant directly to Landlord (or, at Landlord’s election,
to Landlord’s property manager). Landlord shall provide Tenant with a good faith
estimated cost of the expected construction management fee; provided, however,
Tenant hereby agrees and acknowledges that the estimated cost of such fee is an
estimate only and Landlord makes no guaranty or warranty that such estimate will
be accurate.
 
(d)     Allowance. The Allowance may be used only for the hard costs and
Eligible Soft Costs (as hereinafter defined) of construction of the Tenant’s
Work pursuant to the approved plans and specifications. “Eligible Soft Costs”
shall be deemed to be costs and expenses incurred by Tenant which are directly
and primarily related to the Tenant’s Work and which relate solely to the work
of any architect, space planner, engineer, or similar construction professional
or which are direct payments made to applicable authorities for permitting and
license fees; provided, however, that in no event shall the Eligible Soft Costs
exceed fifteen percent (15%) of the total Allowance or be used for services
provided in connection with the negotiation of the Lease. For the avoidance of
doubt, Eligible Soft Costs shall expressly exclude any financing costs,
attorneys’ fees, or other costs and expenses not expressly permitted hereunder.
In no event will the Allowance be used to pay for moving or storage expenses or
furniture, racking, equipment, cabling, telephone systems or any other item of
personal property which is not intended to be permanently affixed to the
Premises. Payment of the Allowance shall be made by Landlord to Tenant within
thirty (30) days following the last to occur of: (i) completion of the Tenant’s
Work, (ii) Landlord’s receipt of

 
 EXHIBIT B
1

 
 
Tenant’s invoice substantiating the costs related thereto, (iii) Landlord’s
receipt of final lien waivers from all contractors and subcontractors who
performed the Tenant’s Work, and (iv) Landlord’s receipt of a copy of the final
permit approved by the applicable governing authority for any work which
requires the same. Landlord shall be under no obligation to pay for any of the
Tenant’s Work in excess of the Allowance. Further, the Allowance shall only be
available for Tenant’s use for work performed and submitted for reimbursement in
accordance with the terms of this exhibit on or prior to December 31, 2018, at
which time Tenant hereby waives any and all rights to any unused portion of the
Allowance.
 

 
EXHIBIT B
2
